Citation Nr: 0108437	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-05 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the March 1998 decision of Board of Veterans' Appeals 
was clearly and unmistakably erroneous in failing to grant 
service connection for post-operative degenerative disc 
disease and herniated disc of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to January 
1957.

This matter is currently before the Board on motion by the 
veteran as to whether there was clear and unmistakable error 
in a March 1998 Board decision, that found a claim for 
service connection for post-operative degenerative disc 
disease and herniated disc of the lumbosacral spine not well 
grounded.


FINDINGS OF FACT

1.  The March 1998 Board decision found that the moving party 
had not presented a well grounded claim for service 
connection for post-operative degenerative disc disease and 
herniated disc of the lumbosacral spine.

2.  The moving party has alleged through his representative 
that the veteran did not suffer from back problems prior to 
service, that he injured his back in service and was seen and 
treated for back complaints, and that he has a post-service 
back disability that has been attributed to service by a 
chiropractor's statement.


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the March 13, 1998, Board decision which denied entitlement 
to service connection for post-operative degenerative disc 
disease and herniated disc of the lumbosacral spine, fails to 
meet the threshold pleading requirements for revision of the 
Board decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403, 
20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued, through his representative, that 
there was clear and unmistakable error in the March 13, 1998 
Board decision which found that the veteran's claims for 
service connection for post-operative degenerative disc 
disease and herniated disc of the lumbosacral spine, were not 
well grounded.  Specifically, the Board found that competent 
evidence linking post-service back disability to service had 
not been presented.  The moving party's argument, 
essentially, is that there was clear and unmistakable error 
in the 1998 Board decision because the claim was well 
grounded.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2000). 

The motion alleging clear and unmistakable error in a prior 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2000).  The Board 
notes that it has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision. 

The U. S. Court of Appeals for Veterans Claims (hereinafter 
Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior decision.  Id. at 314.  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Clear and unmistakable error is defined in 38 C.F.R. 
§ 20.1403, which describes what constitutes clear and 
unmistakable error and what does not, and provides as 
follows: (a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  (b) Record to be 
reviewed.-(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or after July 21, 1992, 
the record that existed when that decision was made includes 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  (c) Errors that 
constitute clear and unmistakable error.  To warrant revision 
of a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  (d) Examples of situations that are not clear 
and unmistakable error-(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  (e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. (Authority: 38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2000)). 

It is noted that the arguments raised by the veteran through 
his representative relate to the interpretation and 
evaluation of the evidence.  The veteran has alleged that the 
March 1998 Board decision was the product of error because 
the decision failed to find his claim well grounded.  This 
argument represents a clear-cut example of disagreement as to 
how the evidence was interpreted and evaluated, and as such 
cannot constitute a basis for a finding of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3) (2000).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the facts before the Board at the time of the 
March 1998 decision included the service medical records, 
which did not show evidence of a back injury and which 
documented that the back was normal at separation from 
service.  There was competent evidence of remote post-service 
back disability, but despite the veteran's contentions, there 
was no evidence that linked the post-service disability to an 
inservice injury or to service.  The chiropractor's statement 
cited by the veteran simply noted the history as given by the 
veteran of an inservice injury.  Based on the Board's review 
of the evidence in response to the veteran's motion, we do 
not find that the conclusion in the March 1998 decision that 
the claim was not well grounded was undebatable error.  The 
March 1998 Board decision was consistent with and supported 
by the law then applicable for determining whether the 
veteran had met his burden of producing evidence of a well 
grounded claim for service connection.  38 U.S.C.A. § 5107(a) 
(West 1991).  Therefore, it is found that the denial of 
service connection on the basis that the claim was not well 
grounded, was a reasonable exercise of adjudicatory judgment 
and did not involve clear and unmistakable error. 

The Board notes that the subsequent passage of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has no bearing on the decision in this case as a 
determination that there was clear and unmistakable error in 
a prior decision must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the March 13, 
1998, decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied. 


ORDER

The motion for revision of the March 13, 1998, Board decision 
on the grounds of clear and unmistakable error is denied. 



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

